          Case 1:19-cr-00254-ALC Document 89 Filed 07/07/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
uld                                                    Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       July 7, 2021

BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Reginald Fowler, S3 19 Cr. 254 (ALC)

Dear Judge Carter:

       The Government writes to provide a status update in the above-captioned matter. The
Government has substantially completed its production of discovery to new defense counsel,
except for materials seized from the defendant’s businesses during his arrest. These materials had
been produced to previous defense counsel and the Government anticipates producing these
materials, as well as a small number of new documents, to defense counsel within two weeks.
Additionally, the Government has made all known Brady disclosures to defense counsel and has
provided a summary of key evidence it believes supports the charges contained in the Superseding
Indictment.

        The parties are not currently engaged in plea negotiations and do not anticipate resuming
negotiations. Accordingly, the parties respectfully request that the Court set a trial date. The parties
are available in early February 2022 and the Government anticipates that its case-in-chief would
last approximately two weeks.

      The defendant also requests that the Court set a schedule for pretrial motions, which the
Government does not oppose. The parties propose the following schedule:

October 1, 2021 – Deadline for the defendant’s pretrial motions
October 22, 2021 – Deadline for the Government’s opposition
November 5, 2021 – Deadline for the defendant’s reply
          Case 1:19-cr-00254-ALC Document 89 Filed 07/07/21 Page 2 of 2

                                                                                          Page 2


        The Government respectfully requests, with the defendant’s consent, that the Court exclude
time from calculation under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the trial date.
The exclusion of time will allow the defendant to continue reviewing discovery, consider motions,
and prepare for trial.

                                                    Respectfully submitted,
                                                    AUDREY STRAUSS
                                                    United States Attorney

                                             By:    _/s/___________________________
                                                    Sheb Swett
                                                    Samuel Rothschild
                                                    Jessica Greenwood
                                                    Assistant United States Attorneys
                                                    Southern District of New York
                                                    (212) 637-6522 / 2504 / 1090

cc:    Edward Sapone, Esq. (by ECF)
